Exhibit 10.1

FISCAL 2009 COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Alloy, Inc. (the “Company”) determines the compensation
arrangements, including base salaries and bonuses, if any, for each of the
Company’s named executive officers, namely Matthew C. Diamond, the Company’s
Chief Executive Officer; James K. Johnson, Jr., its President and Chief
Operating Officer; Joseph D. Frehe, its Chief Financial Officer; Gina R.
DiGioia, its Chief Legal Officer and Secretary; and Robert L. Bell, its Chief
Technology Officer (collectively, the “Executives”). The following table sets
forth the salaries payable to each of the Executives for services rendered
during fiscal year ending January 31, 2010 (“Fiscal 2009”) and the bonuses
issued to each Executive in Fiscal 2009 for services performed during fiscal
year ended January 31, 2009 (“Fiscal 2008”).

 

Executive Officer

  

Title

   Fiscal 2008 Base
Salary     Cash
Bonus(1)    Value of Restricted
Stock Grants($)     Value of Stock
Options($)(2)

Matthew C. Diamond

   Chief Executive Officer    $ 450,000      $ 400,000    $ 1,871,612 (3)    $
641,804

James K. Johnson, Jr.

   Chief Operating Officer    $ 450,000      $ 400,000    $ 1,871,612 (3)    $
641,804

Joseph D. Frehe

   Chief Financial Officer    $ 255,000 (4)    $ 69,500    $ 20,000 (5)      —  

Gina R. DiGioia

   Chief Legal Officer    $ 225,000      $ 50,000    $ 50,000 (6)      —  

Robert L. Bell

   Chief Technology Officer    $ 402,000        —        —          —  

 

(1) Represents a cash bonus for performance during Fiscal 2008, which was paid
during Fiscal 2009.

(2) Represents the dollar value of options to purchase shares of the Company’s
common stock granted on August 3, 2009, valued on the date of each grant using
the Black-Scholes option pricing model with certain weighted-average
assumptions, and consists of 234,235 options with a per share exercise price of
$6.35, which is the closing price of the Company’s common stock on August 3,
2009; the options vest equally on each of March 30, 2010, 2011 and 2012.

(3) Represents the dollar value of restricted stock granted for services
rendered during Fiscal 2008 and consists of: (i) 102,929 shares of restricted
stock granted on May 21, 2009 with a value of $433,333, subject to the terms of
a restricted stock agreement executed by the recipient and the Company,
including the Company’s right of forfeiture upon the occurrence of certain
events, which right of forfeiture lapses with respect to one-third of the
granted shares on each of March 30, 2010, 2011 and 2012; (ii) 109,427 shares of
restricted stock granted on August 3, 2009 with a value of $702,521, subject to
the terms of a restricted stock agreement between each recipient and the
Company, including the Company’s right of forfeiture upon the occurrence of
certain events, which right of forfeiture lapses with respect to one-third of
the granted shares on each of March 30, 2010, 2011 and 2012; (iii) 67,098 shares
of restricted stock with a value of $430,769 granted on August 3, 2009, subject
to the terms of a restricted stock agreement executed by the recipient and the
Company, including the Company’s right of forfeiture upon the occurrence of
certain events, which right of forfeiture lapses with respect to one-third of
the granted shares on each of March 30, 2010, 2011 and 2012; and (iv) 47,506
shares of immediately vested restricted stock granted on August 3, 2009 with a
value of $304,989. For further explanation as to the Board’s determination of
the equity grants set forth above please see the Company’s proxy statement filed
with the Securities and Exchange Commission on May 28, 2009 and current report
on Form 8-K filed August 6, 2009.

(4) Mr. Frehe’s annual base salary was increased to $255,000 effective as of
June 1, 2009.

(5) Represents the dollar value of restricted stock granted to Mr. Frehe granted
on May 21, 2009 for services rendered during Fiscal 2008 and consists of 4,751
shares of restricted stock with a value of $20,000, subject to the terms of a
restricted stock agreement executed by Mr. Frehe and the Company, including the
Company’s right of forfeiture upon the occurrence of certain events, which right
of forfeiture lapses with respect to one-third of the granted shares on each of
March 30, 2010, 2011 and 2012.

(6) Represents the dollar value of restricted stock granted to Ms. DiGioia on
May 21, 2009 for services rendered during Fiscal 2008 and consists of 11,876
shares of restricted stock with a value of $50,000, subject to the terms of a
restricted stock agreement executed by Ms. DiGioia and the Company, including
the Company’s right of forfeiture upon the occurrence of certain events, which
right of forfeiture lapses with respect to one-third of the granted shares on
each of March 30, 2010, 2011 and 2012.